REDMANN, Judge.
From an October 7, 1971 judgment on a rule for preliminary injunction plaintiff and one defendant (Jackson Brewing Company) each filed a petition for appeal on November 9, 1971.
Obliged to note timeliness of appeals, Orrell v. Southern Farm Bur. Cas. Ins. Co., 248 La. 576, 180 So.2d 710 (1965), we point out that these appeals were not taken “within fifteen days from the date of the order or judgment” (“relating to a preliminary injunction”) as C.C.P. art. 3612 requires. Plaintiff’s application within, three judicial days for a new trial (refused October 27) did not extend this period; Morris v. Transtates Petr., Inc., 258 La. 311, 246 So.2d 183 (1971).
The appeals are dismissed.